Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application serial number 17/039,496 filed on 09/30/2020.
Claims 1-11, 12-15, 16-20 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 20180295830.X, filed on 04/03/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021, 03/18/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190124715, Provisional Application 62576245) in view of QIAN et al. (US 20200037360) .
Regarding to claim 1, US 20190124715 teaches when determining that the number of bits of a temporary mobile subscriber identity (S-TMSI) is greater than M (40 bits) , M bits from the bits of the S-TMSI, wherein M is a predetermined positive integer (The contention resolution identity could be a random value or could include a random value (e.g. >=40 bits or >=S-TMSI length). The contention resolution identity could be a S-TMSI or could include a S-TMSI.) [see Paragraphs  0462 ];
(In LTE, when CCCH SDU instead of C-RNTI MAC CE is included in the Msg3, the UE considers Contention Resolution successful and Random Access procedure successfully completed if it receives a DL assignment and the received MAC PDU contains a UE Contention Resolution Identity MAC CE matching the first 48 bits of the CCCH SDU transmitted in Msg3) [see Paragraph 0461].
[0462] The contention resolution identity could be a random value or could include a random value (e.g. >=40 bits or >=S-TMSI length). The contention resolution identity could be a S-TMSI or could include a S-TMSI.

[see Paragraphs 0461 & 0462 & 0477] [see provisional application 62576245, page 31] .
However, US 20190124715 does not explicitly teach selecting bits of the S-TMSI.
US 20200037360, from the same or similar fields of endeavor, teaches selecting bits of the S-TMSI; and transmitting a first message 3 (MSG 3) to a network device, wherein the first MSG 3 carries the bits  (Wherein the terminal identity information is selected from a s-TMSI of the terminal) [see Paragraph 0207] 
(Based on these fields in the RRC connection request of the message 3, a beam reciprocity capability indication field is added.) [see Paragraph 0208];
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20190124715 in view of US 20200037360 because US 20200037360 suggests that a random access method of a terminal is provided. The method includes transmitting a message 3 including an indication of a beam reciprocity capability of the terminal if a random access response is detected successfully in the random access; and detecting a contention resolution information to complete the random access.


Regarding to claim 12, US 20190124715 teaches a network device, comprising a memory, a processor, and a program that is stored on the memory and executable on 
wherein the first MSG 3 carries M bits (greater than 40 bits) , the M bits are from bits of a temporary mobile subscriber identity (S-TMSI) when the terminal device determines that the number of bits of the S-TMSI is greater than M, and M is a predetermined positive integer (The contention resolution identity could be a random value or could include a random value (e.g. >=40 bits or >=S-TMSI length). The contention resolution identity could be a S-TMSI or could include a S-TMSI.) [see Paragraphs  0462 ];
(In LTE, when CCCH SDU instead of C-RNTI MAC CE is included in the Msg3, the UE considers Contention Resolution successful and Random Access procedure successfully completed if it receives a DL assignment and the received MAC PDU contains a UE Contention Resolution Identity MAC CE matching the first 48 bits of the CCCH SDU transmitted in Msg3) [see Paragraph 0461].
[0462] The contention resolution identity could be a random value or could include a random value (e.g. >=40 bits or >=S-TMSI length). The contention resolution identity could be a S-TMSI or could include a S-TMSI.
transmitting a first message 3 (MSG 3) to a network device, wherein the first MSG 3 carries the M bits [see Paragraph 0462] 
[see Paragraphs 0461 & 0462 & 0477].
 	However, US 20190124715 does not explicitly teach the bits are selected from bits of a temporary mobile subscriber identity (S-TMSI).

(Wherein the terminal identity information is selected from a S-TMSI of the terminal) [see Paragraph 0207] 
(Based on these fields in the RRC connection request of the message 3, a beam reciprocity capability indication field is added.) [see Paragraph 0208];
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20190124715 in view of US 20200037360 because US 20200037360 suggests that a random access method of a terminal is provided. The method includes transmitting a message 3 including an indication of a beam reciprocity capability of the terminal if a random access response is detected successfully in the random access; and detecting a contention resolution information to complete the random access.

Regarding to claim 16, US 20190124715 teaches a terminal device, comprising a memory, a processor, and a program that is stored on the memory and executable on the processor, wherein when executing the program, the processor is configured to:
when determining that the number of bits of a temporary mobile subscriber identity (S-TMSI) is greater than M (40 bits) , M bits from the bits of the S-TMSI, wherein M is a predetermined positive integer (The contention resolution identity could be a random value or could include a random value (e.g. >=40 bits or >=S-TMSI length). The 
(In LTE, when CCCH SDU instead of C-RNTI MAC CE is included in the Msg3, the UE considers Contention Resolution successful and Random Access procedure successfully completed if it receives a DL assignment and the received MAC PDU contains a UE Contention Resolution Identity MAC CE matching the first 48 bits of the CCCH SDU transmitted in Msg3) [see Paragraph 0461].
[0462] The contention resolution identity could be a random value or could include a random value (e.g. >=40 bits or >=S-TMSI length). The contention resolution identity could be a S-TMSI or could include a S-TMSI.
transmitting a first message 3 (MSG 3) to a network device, wherein the first MSG 3 carries the M bits [see Paragraph 0462] 
[see Paragraphs 0461 & 0462 & 0477].
However, US 20190124715 does not explicitly teach selecting bits of the S-TMSI.
US 20200037360, from the same or similar fields of endeavor, teaches selecting bits of the S-TMSI; and transmitting a first message 3 (MSG 3) to a network device, wherein the first MSG 3 carries the bits  (Wherein the terminal identity information is selected from a s-TMSI of the terminal) [see Paragraph 0207] 
(Based on these fields in the RRC connection request of the message 3, a beam reciprocity capability indication field is added.) [see Paragraph 0208];
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20190124715 in .



Allowable Subject Matter
Claims 2-11, 13-15, 17-20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412